Citation Nr: 9908705	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to service connection for the residuals of a 
right clavicle fracture.

2.  Entitlement to service connection for foot disorders.

3.  Entitlement to service connection for undiagnosed illness 
manifested by fatigue and joint pain in the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had over 9 years of active service, including 
from July 1973 to June 1982, from July 1983 to April 1984, 
and active service in Southwest Asia from June 28, 1993, to 
August 20, 1993.  The record also reflects the veteran had 
over 10 years and 5 months of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by the Phoenix, 
Arizona, and Boise, Idaho, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  

The record reflects that in January 1996 the RO granted 
service connection for an undiagnosed illness manifested by 
joint pain in the fingers, wrists and left shoulder, and 
denied service connection for chronic fatigue syndrome, bone 
spurs in the feet, right clavicle fracture and calcified 
right shoulder rotator cuff, and undiagnosed illness 
manifested by fatigue and joint pain in the right shoulder 
and feet.

In October 1996 the RO affirmed the denial of service 
connection for fatigue and joint pain in the right shoulder 
and feet, and denied entitlement to service connection for 
right clavicle fracture and calcified right shoulder rotator 
cuff.  Subsequently, the veteran perfected an appeal as to 
these issues.

In June 1998 the RO hearing officer granted entitlement to 
service connection for right shoulder rotator cuff tear, and 
denied entitlement to an undiagnosed illness manifested by 
painful feet.

The Board notes that, as service connection has been 
established for a right shoulder disorder, the prohibition 
against pyramiding disability ratings renders moot the issue 
of entitlement to service connection for undiagnosed illness 
as manifested by right shoulder fatigue and joint pain.  See 
38 C.F.R. § 4.14 (1998).  Based upon a review of the record, 
the Board finds the issues listed on the title page of this 
decision have been adequately developed and the veteran is 
not prejudiced by appellate review.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board also notes that in December 1997 the RO notified 
the veteran that additional evidence was required for a 
determination as to his claim for entitlement to service 
connection for depression.  Subsequently, the RO received 
relevant VA outpatient treatment records but the record does 
not indicate the issue has been adjudicated.  Therefore, the 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for the residuals of a 
right clavicle fracture is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation. 

2.  All relevant evidence necessary for an equitable 
disposition as to the issues of entitlement to service 
connection for foot disorders and an undiagnosed illness 
manifested by fatigue and joint pain in the feet has been 
obtained.  

3.  Persuasive medical evidence demonstrates that the 
veteran's foot disorders are due to running injuries, and are 
not shown to be related to injuries or disease during active 
service or in the line of duty during a period of inactive 
duty training.

4.  Medical evidence demonstrates the veteran's foot 
disorders are due to degenerative joint disease of the first 
metatarsal phalangeal joints.  There is no competent evidence 
of a present "undiagnosed illness" manifested by fatigue 
and joint pain in the feet.
CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for the residuals of a right 
clavicle fracture.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's foot disorders are not shown to have been 
incurred in, or aggravated by, injuries or disease during 
active service or in the line of duty during a period of 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991);  38 C.F.R. §§ 3.6(a), 3.303 (1998).

3.  The criteria for a presumption of service connection for 
undiagnosed illness manifested by fatigue and joint pain in 
the feet have not been met.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991);  38 C.F.R. § 3.303 (1998). 

Active service includes periods of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991);  38 C.F.R. § 3.6(a) (1998);  see 
generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).


The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991);  38 C.F.R. § 3.304 (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Residuals of a Right Clavicle Fracture
Factual Background

Service medical records associated with the veteran's June 
1973 enlistment examination include a June 1973 report noting 
a medical history of fractured right clavicle.  Examination 
revealed no musculoskeletal abnormalities related to that 
injury.

Subsequent service department medical examinations reported 
the veteran had broken his right clavicle at age 12, and that 
the fractured right clavicle had healed.  Additional service 
medical records are negative for complaint or treatment 
related to a right clavicle disorder.

VA and private post-service medical records are negative for 
complaint or treatment related to a right clavicle disorder.

The veteran testified in support of his claim for service 
connection for a fracture of the right clavicle before a 
hearing officer at the RO in February 1998.  A transcript of 
his testimony has been associated with the claims file.  He 
testified little as to a right clavicle fracture other than 
to acknowledge that he had broken his collar bone when he was 
12 years old.  Instead, the veteran testified in detail as to 
a rotator cuff tear of the right shoulder in 1977 for which, 
as the Board noted earlier, service connection was granted.

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates a residual disability from a right clavicle 
fracture as a result of an injury or disease aggravated by 
active service.  The Board notes that the veteran's June 1973 
enlistment examination revealed a pre-existing right clavicle 
fracture.  Subsequent service department medical records 
noted a history of healed right clavicle fracture at age 12, 
without evidence of any residual disability related to that 
injury.  There is also no medical evidence of a present 
disability related to the right clavicle fracture.

As the veteran has provided no medical evidence indicating an 
increase in disability, the Board finds the evidence of 
record clearly establishes a pre-existing right clavicle 
fracture without aggravation during active service.  See 
38 C.F.R. § 3.304.  Consequently, the Board concludes the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for the residuals of a right clavicle 
fracture.  See 38 U.S.C.A. § 5107(a).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).


In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a fracture of the right clavicle.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 
344 (1996),  aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for service connection for the 
residuals of a right clavicle fracture is not well grounded, 
the doctrine of reasonable doubt has no application to his 
case.  See 38 C.F.R. § 3.102 (1998).

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submited a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.


The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a case for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issue that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a fracture of 
the right clavicle, VA has no duty to assist the appellant in 
developing his case.


Foot Disorders
Factual Background

Service medical records show the veteran's June 1973 
enlistment examination revealed moderate pes planus.  Records 
show that the veteran denied foot trouble in his reports of 
medical history in April 1980, April 1982, and March 1987.  A 
November 1987 physical profile serial report noted the 
veteran needed lineman-type boots because of severe foot 
problems.

In a February 1991 report of medical history the veteran 
noted foot trouble.  The examiner reported spurs to the great 
toe metatarsal phalangeal joint.  A March 1991 report from 
Dr. S.W.M, a private orthopedic surgeon, noted bone spurs of 
the metatarsal phalangeal joints.  It was noted that surgery 
was required, with an operation to the left foot scheduled in 
that month.  A March 1991 physical profile serial report 
noted the veteran was unable to participate in running 
activities pending recovery from surgery of the feet.  


Private medical records from Dr. S.W.M dated from January 
1991 to December 1993 noted the veteran had bilateral foot 
problems involving the metatarsal phalangeal joints of the 
great toes.  A January 1991 report noted the veteran was 
unaware of any particular trauma, but that he reported he may 
have stubbed his toes a year earlier.  It was noted that he 
tended to roll a bit under the first metatarsal, but that the 
disorder was mainly due to the veteran's running.  The 
physician advised the veteran not to run, and when informed 
that a permanent profile would endanger the veteran's reserve 
position, advised him not to do excessive running.  

Records indicate the veteran underwent excision of bone spurs 
to the left great toe in March 1991.  In November 1993 Dr. 
S.W.M. reported the veteran was on active duty, and that he 
had continued to run and was experiencing foot problems.

At his VA examination in September 1994 the veteran reported 
he developed intermittent bilateral foot pain during his 
reserve service from 1983 to 1994.  The examiner noted there 
was tenderness to palpation to the left first toe, but that 
the veteran was able to stand on toes without pain.  The 
diagnoses included minimal degenerative changes to the feet.

Service medical records also include an April 1995 physical 
profile serial report which noted the veteran was unable to 
wear issued boots.  In a May 1996 report of medical history 
the examiner reported the veteran had undergone excision of a 
bone spur to the left toe.  Examination revealed a normal 
clinical evaluation of the feet.

VA examination in January 1995 found chronic moderate 
neutropenia and joint pains, mild to moderately disabling.  
The examiner noted the veteran reported constant joint pain, 
including to the toes.  Examination revealed no deformity or 
swelling to the joints.




At his personal hearing, the veteran testified that he had 
not been treated for foot disorders during his period of 
active service prior to June 1982, but that he had 
experienced foot problems and used thick cushions in his 
boots.  Transcript, p. 14 (February 1998).  He reported that 
during active service he worked as an Automatic Tracking 
Radar Technician which required he work in a seated position, 
and that he also repaired equipment.  Tr., p. 15.  

The veteran stated he first began to notice pain in his big 
toe in 1983 or 1984, but that he did not seek medical 
treatment until 1988 or 1989.  Tr., pp. 15-16.  He stated 
that his orthopedic surgeon removed bone spurs which he 
related to problems due to pronation.  Tr., p. 18.  He argued 
that his pre-existing pronated feet were aggravated by the 
shoes he was required to wear in service, and stated that no 
physician had related disability to an event during military 
service.  Tr., p. 19.  

In an April 1993 private medical report Dr. S.W.M. stated 
that the veteran had requested an opinion relating his flat 
foot disorder to a toe disability for the purpose of 
establishing VA disability, but stated that it was highly 
unlikely that the veteran's mild pronated flat foot deformity 
caused his toe problems.  It was noted that severe arthritis 
of the metatarsal phalangeal joints of the great toe was most 
likely traumatic in origin.  

The physician also stated that such arthritis disorders 
usually occurred from overuse such as kicking, running or 
jumping sports, and that the veteran's disorder was believed 
to be related to his military reserve job as a mechanic in 
that he often worked in a squatting, crawling position.  It 
was noted his work as a  mechanic most likely caused wear and 
tear and some overuse symptoms.

VA outpatient treatment records include reports dated in 
April and May 1998 which note the veteran's complaints of 
right foot pain.  The diagnoses included degenerative joint 
disease to the right foot.  

Analysis

Initially, the Board notes that the veteran's service 
connection claim for foot disorders is found to be well-
grounded under 38 U.S.C.A. § 5107(a).  That is, based upon an 
April 1998 private medical opinion, he has presented a claim 
which is plausible.  Murphy, 1 Vet. App. at 81.  The Board is 
satisfied that all relevant facts as to this issue have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The Board notes that in April 1998 Dr. S.W.M. stated the 
veteran's traumatic arthritis of the toes was related to his 
military job as a mechanic which required he work in 
positions which most likely caused wear and tear and some 
overuse symptoms.  The physician noted that foot disorders of 
this type could also be incurred as a result of overuse in 
kicking, running, and jumping sports.

However, the Board notes that in January 1991 Dr. S.W.M. 
stated the veteran reported he may have incurred trauma when 
he stubbed his toes a year earlier, and that the veteran did 
a lot of running.  At that time the physician stated the 
veteran's disorder was mainly due to his running.

As the physician's April 1998 opinion appears to have been 
provided for a purpose other than treatment and as the 
opinion appears to have been based solely upon the veteran's 
report as to the physical demands of his military reserve 
job, the Board finds that the physician's January 1991 
medical report warrants greater evidentiary weight.  While 
both opinions represent competent medical opinion, the 
physician offered no rationale to support his change of 
opinion as to etiology.

The Court has held that the Board is not always required to 
accept the credibility of a medical opinion which is based 
upon an inaccurate factual history.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (which held a medical opinion 
provided in support of a new and material evidence claim need 
not be accepted as credible if based upon an inaccurate 
medical history).  


The only other evidence of a relationship between his present 
disabilities and the claimed injuries during military service 
is the veteran's own opinion.  While he is competent to 
testify as to symptoms he experiences, he is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  

Based upon the evidence of record, the Board finds that 
persuasive medical evidence demonstrates the veteran's 
present foot disorders are due to running injuries which are 
not shown to have been incurred in or aggravated during 
active duty, during active duty training or during inactive 
duty training.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for service connection for foot disorders.

Undiagnosed Illness Claim
Factual Background

Service records show that the veteran served in Southwest 
Asia from June 28, 1993, to August 20, 1993.  Service medical 
records are negative for complaint or treatment during this 
period.

VA outpatient treatment records dated in August 1993 noted 
that the veteran had recently returned from the Persian Gulf 
and that he complained of a sore throat, chills and fatigue.  
The examiner's assessment included sinusitis and pharyngitis.  
Records dated in August 1994 included a diagnosis of probable 
chronic neutropenia.


During VA examination in September 1994 the veteran reported 
he developed intermittent bilateral foot pain during reserve 
service from 1983 to 1994.  The examiner noted there was 
tenderness to palpation to the left first toe, but that the 
veteran was able to stand on toes without pain.  The 
diagnoses included minimal degenerative changes to the feet.

During VA examination in January 1995 the veteran reported he 
had enjoyed good health until he returned from a tour of duty 
in the Persian Gulf.  The examiner noted the veteran reported 
constant joint pain, including to the toes, and that a 
Persian Gulf protocol examination revealed a low white blood 
cell count.  The present examination revealed no deformity or 
swelling to the joints.  The diagnoses included chronic 
moderate neutropenia and joint pains, mild to moderately 
disabling.

The veteran testified extensively as to in-service bilateral 
foot symptomatology before a hearing officer at the RO in 
February 1998, and such testimony was reported in detail 
earlier in this decision.

VA outpatient treatment records dated in May 1998 include 
diagnoses of degenerative joint disease of the right foot, 
hypertension and depression.

Private medical opinions of record relate the veteran's 
symptoms of foot pain to severe arthritis to the metatarsal 
phalangeal joints of the great toes.

Criteria & Analysis

The Board notes that the veteran's undiagnosed illness claim 
is found to be well-grounded under 38 U.S.C.A. § 5107(a).  
That is, based upon his service in the Southwest Asia theater 
of operations during the Persian Gulf War, he has presented a 
claim which is plausible.  Murphy, 1 Vet. App. at 81.  The 
Board is satisfied that all relevant facts as to this issue 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Service connection may be established for chronic disability, 
which has persisted for a period of six months or more, 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.317 (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
38 C.F.R. § 3.317(a)(2).  Signs and symptoms which may be 
manifestations of undiagnosed illness include joint pain. 
38 C.F.R. § 3.317(b)(8).

An August 1998 VA General Counsel precedent opinion held that 
the fact signs or symptoms exhibited by a veteran could 
conceivably be attributed to a known clinical diagnosis did 
not preclude compensation under section 3.317, but that 
service connection on a presumptive basis applied only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and could not be construed to 
authorize presumptive service connection for any diagnosed 
illness, regardless of whether the diagnosis could be 
characterized as poorly defined.  See VAOPGCPREC 8-98 (O.G.C. 
Prec. 8-98).

In this case, medical evidence demonstrates that clinical 
diagnoses have been provided for the veteran's joint pain of 
the feet.  There is no medical evidence of an "undiagnosed 
illness."  The Board notes that the veteran is not a 
licensed medical practitioner, and he is not competent to 
offer opinions on questions of medical causation.  See 
Grottveit, 5 Vet. App. 91;  Espiritu, 2 Vet. App. 492.  

Based upon a review of the evidence of record, the Board 
finds the preponderance of the evidence is against the claim 
for service connection for an undiagnosed illness manifested 
by fatigue and joint pain in the feet.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for the residuals of a 
right clavicle fracture, the appeal is denied.

Entitlement to service connection for foot disorders is 
denied.

Entitlement to service connection for an undiagnosed illness 
manifested by fatigue and joint pain in the feet is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


